NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      APR 19 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 JOSE JACOBO ESCOBAR,                              No. 14-72402

              Petitioner,                          Agency No. A094-286-899

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

         Jose Jacobo Escobar, a native and citizen of Honduras, petitions for review

of the Board of Immigration Appeals’ (“BIA) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Cano-Merida v. INS, 311




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 960, 964 (9th Cir. 2002). We deny the petition for review.

      The BIA did not abuse its discretion in denying Escobar’s untimely motion

to reopen because the evidence supporting his motion, including the declarations of

Escobar’s father and daughter, did not establish prima facie eligibility for CAT

relief. See id. at 965-66 (BIA did not abuse its discretion in denying petitioners’

motion to reopen to seek CAT relief where petitioner did not demonstrate it was

more likely than not he would be tortured with the consent or acquiescence of a

public official if returned to Guatemala).

      We reject Escobar’s contention that the BIA failed to consider evidence.

See Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2009) (BIA adequately

considered evidence and sufficiently announced its decision).

      PETITION FOR REVIEW DENIED.




                                             2
                                                                              14-72402